Case 1:18-cv-00485-LEK-RT Document 10 Filed 05/21/20 Page 1 of 6   PageID #: 28



                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 LEWIS CHARLES JENKINS,                  CIV. NO. 18-00485 LEK-RT

                   Plaintiff,

       vs.

 RONALD REAGEN,

                   Defendant.


        ORDER DENYING PETITIONER’S MOTION TO REOPEN HIS CASE

             Pro se Petitioner Lewis Charles Jenkins (“Jenkins”)

filed his Petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (“§ 2254 Petition”) on

December 10, 2018.      [Dkt. no. 1.]    On December 14, 2018, the

magistrate judge issued his Findings and Recommendation to

Dismiss with Prejudice Petition under 18 U.S.C. § 2254 for Writ

of Habeas Corpus (“F&R”).       [Dkt. no. 4.]     On January 7, 2019,

this Court issued an order adopting the F&R (“1/7/19 Order”),

and the Clerk’s Office entered the Judgment in a Civil Case

(“Judgment”).     [Dkt. nos. 6, 7.]     Jenkins did not file an appeal

from the Judgment.

             On May 11, 2020, Jenkins submitted a document

(“5/11/20 Letter”) stating that he “would [like] to file an

appeal too reopen [his] class action lawsuit.”           [Dkt. no. 9 at

3.]   The Court has considered the 5/11/20 Letter as a non-
Case 1:18-cv-00485-LEK-RT Document 10 Filed 05/21/20 Page 2 of 6   PageID #: 29



hearing matter pursuant to Rule LR7.1(d) of the Local Rules of

Practice for the United States District Court for the District

of Hawaii (“Local Rules”).       The 5/11/20 Letter is hereby denied

for the reasons set forth below.

                                 BACKGROUND


            In the F&R, the magistrate judge found that Jenkins

had failed to demonstrate that he was in custody or imprisoned,

instead finding that he was homeless and staying at the

Institute for Human Services.        F&R at 2-3; see also 28 U.S.C.

§ 2254)(a) (stating that a district court shall review a habeas

corpus petition “only on the ground that [the petitioner] is in

custody in violation of the Constitution or laws or treaties of

the United States.”).      Because Jenkins is proceeding pro se,

this Court liberally construes his filings.          See, e.g., Pregana

v. CitiMortgage, Inc., Civil No. 14-00226 DKW-KSC, 2015 WL

1966671, at *2 (D. Hawai`i Apr. 30, 2015) (“The Court liberally

construes the [plaintiffs’] filings because they are proceeding

pro se.” (citing Eldridge v. Block, 832 F.2d 1132, 1137 (9th

Cir. 1987))).     This Court liberally CONSTRUES Jenkins’s 5/11/20

Letter as a motion for relief from the Judgment pursuant to Fed.

R. Civ. P. 60.1



      1In Gonzalez v. Crosby, the Supreme Court addressed the
issue of when a Rule 60 motion for reconsideration of a
                                             (. . . continued)
                                      2
Case 1:18-cv-00485-LEK-RT Document 10 Filed 05/21/20 Page 3 of 6   PageID #: 30



                                  STANDARD

            Rule 60 states, in pertinent part:

            (a) Corrections Based on Clerical Mistakes;
            Oversights and Omissions. The court may correct
            a clerical mistake or a mistake arising from
            oversight or omission whenever one is found in a
            judgment, order, or other part of the record.
            The court may do so on motion or on its own, with
            or without notice. But after an appeal has been
            docketed in the appellate court and while it is
            pending, such a mistake may be corrected only
            with the appellate court’s leave.

            (b) Grounds for Relief from a Final Judgment,
            Order, or Proceeding. On motion and just terms,
            the court may relieve a party or its legal
            representative from a final judgment, order, or
            proceeding for the following reasons:




dismissed § 2254 petition should be construed as a second or
successive § 2254 Motion. 545 U.S. 524 (2005) “The relevant
provisions of the [Antiterrorism and Effective Death penalty Act
of 1996]-amended habeas statutes, 28 U.S.C. §§ 2244(b)(1)-(3),
impose three requirements on second or successive habeas
petitions. . . .” Id. at 529. However, “[a]s a textual matter,
§ 2244(b) applies only where the court acts pursuant to a
prisoner’s ‘application’ for a writ of habeas corpus. Id. at
530 (citation and some quotation marks omitted). As a
preliminary matter, Jenkins is not a prisoner. Furthermore, “a
‘claim’ as used in § 2244(b) is an asserted federal basis for
relief from a state court’s judgment of conviction.” Id. “When
no ‘claim’ is presented, there is no basis for contending that
the Rule 60(b) motion should be treated like a habeas corpus
application.” Id. at 533. Therefore, “[i]f neither the motion
itself nor the federal judgment from which it seeks relief
substantively addresses federal grounds for setting aside the
movant’s state conviction, allowing the motion to proceed as
denominated creates no inconsistency with the habeas statute or
rules.” Id. Here, neither the § 2254 Petition, the Judgment,
nor the 5/11/20 Letter assert that Jenkins is a prisoner,
reference a state court judgment of conviction, or assert a
federal basis of relief from said judgment. Therefore, the
5/11/20 Letter is not a second or successive § 2254 petition.
                                      3
Case 1:18-cv-00485-LEK-RT Document 10 Filed 05/21/20 Page 4 of 6   PageID #: 31



                  (1) mistake, inadvertence, surprise, or
                  excusable neglect;

                  (2) newly    discovered evidence that, with
                  reasonable   diligence, could not have been
                  discovered   in time to move for a new trial
                  under Rule   59(b);

                  (3) fraud (whether previously called
                  intrinsic or extrinsic), misrepresentation,
                  or misconduct by an opposing party;

                  (4)   the judgment is void;

                  (5) the judgment has been satisfied,
                  released or discharged; it is based on an
                  earlier judgment that has been reversed or
                  vacated; or applying it prospectively is no
                  longer equitable; or

                  (6)   any other reason that justifies relief.


A Rule 60(b) motion “must be made within a reasonable time – and

for reasons (1), (2), and (3) no more than a year after the

entry of the judgment or order or the date of the proceeding.”

Fed. R. Civ. P. 60(c)(1).

                                 DISCUSSION

            The 5/11/20 Letter clearly indicates that Jenkins is

going through a difficult time, and the Court is sympathetic.

However, the 5/11/20 Letter is untimely with regard to

Rule 60(b)(1), (2), and (3) because it was brought more than a

year after entry of the Judgment.         There is no indication that

the Judgment is void, satisfied, released, discharged, reversed,

vacated, or inequitable as required for reconsideration under


                                      4
Case 1:18-cv-00485-LEK-RT Document 10 Filed 05/21/20 Page 5 of 6   PageID #: 32



Rule 60(b)(4) and (5).       Finally, Jenkins has not established any

injury or circumstances beyond his control that prevented him

from proceeding with his claims as required under Rule 60(b)(6).

See Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1168 (9th Cir.

2002) (“a party merits relief under Rule 60(b)(6) if he

demonstrates extraordinary circumstances which prevented or

rendered him unable to prosecute his case” (brackets, citations,

and internal quotation marks omitted)).          Therefore, to the

extent the 5/11/20 Letter constitutes a motion for Rule 60

relief from the Judgment, Jenkins’s motion is HEREBY DENIED.

            To the extent the 5/11/20 Letter is seeking to appeal

the 1/7/19 Order and the Judgment, the 5/11/20 Letter is

liberally construed as a request for a certificate of

appealability pursuant to Rule 11 of the Rules Governing Section

2254 Cases in the United States District Courts.           Jenkins’s

request for a certificate of appealability is hereby DENIED

because reasonable jurists would not find the Court’s dismissal

of Jenkins’s § 2254 Petition debatable.          See Slack v. McDaniel,

529 U.S. 473, 484-85 (2000).

            Furthermore, Jenkins had sixty days from the entry of

the Judgment on January 7, 2019 to file a notice of appeal.              See

Fed. R. App. P. 4(a)(1)(B)(i).        The 5/11/20 Letter was filed

well after the sixty-day window had closed.          Therefore, to the



                                      5
Case 1:18-cv-00485-LEK-RT Document 10 Filed 05/21/20 Page 6 of 6   PageID #: 33



extent the 5/11/20 Letter constitutes an appeal of the Judgment,

it is denied as untimely.

                                 CONCLUSION

            On the basis of the foregoing, Jenkins’s 5/11/20

Letter is HEREBY DENIED to the extent it constitutes a motion

for reconsideration of the Judgment, to the extent it seeks a

certificate of appealability, and to the extent the 5/11/20

Letter itself constitutes an appeal of the Judgment.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, May 21, 2020.




LEWIS CHARLES JENKINS VS. RONALD REAGEN; CV 18-00485 LEK-RT;
ORDER DENYING PETITIONER’S MOTION TO REOPEN HIS CASE




                                      6
